          Case 1:16-cv-01960-RJL Document 35 Filed 05/01/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




    JASON REZAIAN,

    MARY REZAIAN,

         and
                                                          Civil Action No. 1:16-cv-01960-RJL
    ALI REZAIAN

                Plaintiffs,

         v.

    THE ISLAMIC REPUBLIC OF IRAN,
    THE ISLAMIC REVOLUTIONARY
    GUARD CORPS,

                Defendants.




               NOTICE OF TERRORIST ORGANIZATION DESIGNATION

        On April 15, 2019, the U.S. Department of State designated the Islamic Revolutionary

Guard Corps (“IRGC”)—a Defendant in the instant case—as a Foreign Terrorist Organization

(“FTO”) under Section 219 of the Immigration and Nationality Act.1 In announcing this

designation, the President noted that this “will be the first time that the United States has ever

named a part of another government as a FTO,” which “underscores the fact that Iran’s actions




1
  See Foreign Terrorist Organizations, U.S. Dept’ of State,
https://www.state.gov/j/ct/rls/other/des/123085.htm; see also In the Matter of the Designation of
the Islamic Revolutionary Guard Corps (or Other Aliases) as a Foreign Terrorist Organization,
84 Fed. Reg. 15278 (Apr. 15, 2019).
          Case 1:16-cv-01960-RJL Document 35 Filed 05/01/19 Page 2 of 3



are fundamentally different than those of other governments.”2 The White House also

emphasized that “[t]he Iranian regime employs terrorism as a central tool of its statecraft and

uses the IRGC to direct and carry out its global terrorist campaign.”3 According to the State

Department, “[t]he IRGC FTO designation highlights that Iran is an outlaw regime that uses

terrorism as a key tool of statecraft and that the IRGC … has engaged in terrorist activity or

terrorism since its inception,” including “taking hostages and wrongfully detaining numerous

U.S. persons, several of whom remain in captivity in Iran today.”4

        This designation is part of the U.S. Government’s strategic policy of applying “maximum

pressure on the Iranian regime.”5 This policy is intended to “increase the financial pressure and

isolation of Iran and deprive the regime of resources it uses for its terrorist activities”6 until such

time as “it abandons its malign and outlaw behavior.”7




2
  Statement from the President on the Designation of the Islamic Revolutionary Guard Corps as a
Foreign Terrorist Organization, The White House (April 8, 2019),
https://www.whitehouse.gov/briefings-statements/statement-president-designation-islamic-
revolutionary-guard-corps-foreign-terrorist-organization/.
3
  Fact Sheet, President Donald J. Trump is Holding the Iranian Regime Accountable for Its
Global Campaign of Terrorism, The White House (April 8, 2019),
https://www.whitehouse.gov/briefings-statements/president-donald-j-trump-holding-iranian-
regime-accountable-global-campaign-terrorism/.
4
  Fact Sheet, Designation of the Islamic Revolutionary Guard Corps, U.S. Dep’t of State (April
8,
5
   2019), https://www.state.gov/r/pa/prs/ps/2019/04/290963.htm.
6
  Statement, supra n.2.
7
  Fact Sheet, supra n.3.
  Statement, supra n.2.
        Case 1:16-cv-01960-RJL Document 35 Filed 05/01/19 Page 3 of 3



Dated: May 1, 2019                     Respectfully submitted,

                                       /s/ David W. Bowker
                                         David W. Bowker (DC Bar No. 989309)
                                         Robert Kimmitt (DC Bar No. 940742)
                                         Maury Riggan (DC Bar No. 1024739)
                                         Justin Baxenberg (DC Bar No. 1034258)
                                         Derek A. Woodman (DC Bar No. 1032144)
                                         Wilmer Cutler Pickering Hale and Dorr LLP
                                         1875 Pennsylvania Avenue, NW
                                         Washington, DC 20006
                                         Tel.: (202) 663-6000
                                         david.bowker@wilmerhale.com
                                         maury.riggan@wilmerhale.com
                                         justin.baxenberg@wilmerhale.com
                                         derek.woodman@wilmerhale.com
